      Case 2:19-cv-08589-MCA-LDW Document 26 Filed 11/27/19 Page 1 of 1 PageID: 260



Robert T. Trautmann, Esq.                                                                    Licensed in NJ, PA & NC




                                    THE TRAUTMANN FIRM
                                            50 US Highway 9 North, Suite C
                                            Morganville, New Jersey 07751

Tel.: (908) 770-4915                                                                    E-mail: rtt@trautmannfirm.com
Fax: (732) 640-2230                                                                            www.trautmannfirm.com
                                                November 27, 2019

        Via ECF
        Hon. Madeline Cox Arleo, USDJ
        United States District Court for the District of New Jersey
        Martin Luther King, Jr. Federal Building, Courtroom 4A
        50 Walnut Street
        Newark, NJ 07102

                                       RE:                     RLJ Partners v. Beverly, et. al.
                                       Civil Action No.:       2:19-cv-8589

        Dear Judge Arleo:

               The undersigned currently represents the Plaintiffs in the above matter. Presently pending
        before Your Honor is a motion to dismiss filed by Defendants Joseph Lucosky and Lucosky
        Bookman. The Plaintiffs’ opposition to that motion is currently due Monday December 2, 2019.

                Also pending before this Court is a motion I filed today seeking to be relieved as counsel
        for the Plaintiffs. For the reasons that form the basis for the motion to be relieved as counsel, the
        undersigned is not in a position to respond to the pending motion to dismiss. Accordingly, I
        respectfully request that the Court stay the motion to dismiss and all associated deadlines until
        such time as the Court rules on the motion to be relieved as counsel. I apologize for the vague
        nature of this request, however providing further detail at this juncture would necessarily involve
        revealing client confidences. Should the Court require additional details, I would be happy to
        provide them to the Court confidentially in whatever manner the Court prefers.

                I thank the Court for its time and consideration of this request.

                                                  Sincerely,


                                                  /s/ Robert T. Trautmann
                                                  Robert T. Trautmann, Esq.
        CC:     Clients


        T1855656.DOCX;1
